Citation Nr: 1625172	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  06-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Thomas Scully III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1956 to December 1959, and from August 1963 to March 1965.  (He had dishonorable service for VA purposes from March 1965 to October 1970 (discharge under other than honorable conditions.))

These matters come before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

These matters were previously before the Board in January and September 2015 when they were again remanded for further development.  The Board finds that there has been substantial compliance with the directives of its remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's STRs are negative for complaints of, or treatment for the left shoulder.

2.  The earliest clinical evidence of a left shoulder disability is many years after separation from service.

3.  The most probative evidence of record is against a finding that the Veteran has a left shoulder disability causally related to, or aggravated by, service or a service-connected disability.

4.  The Veteran's STRs are negative for complaints of, or treatment for the right or left ankle. 

5.  The earliest clinical evidence of an ankle disability is many years after separation from service.

6.  The most probative evidence of record is against a finding that the Veteran has an ankle disability causally related to, or aggravated by, service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

3.  The criteria for service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges the Veteran's representative's June 2015 contention that the March 2015 examination is inadequate.  However, the attorney is essentially arguing that the examiner's observation, that the Veteran did not have an abnormal gait which affected his shoulder, is wrong.  The June 2015 clinician is competent to make observations and to draw conclusions from those observations.  The Board does not dispute that the Veteran uses a walker and the June 2015 clinician acknowledged that the Veteran uses an assistive device.  It was the examiner's duty to provide an opinion and is the Board's duty to assign a probative value to that opinion.  The examiner was within his duty to consider if the Veteran's use of an assistive device was due to blindness, rheumatoid arthritis, ostearthritis, or some other disability and to consider the specific body part or parts which required the use, and to opine as what effect, if any, that use had on his shoulders and ankles.  The Board finds that the opinion, which was based on examination and review of the claims file, is adequate.  

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
The Veteran is in receipt of service connection for postoperative residuals of a left knee injury and three disabilities associated with such (right shoulder impingement and/or rotator cuff syndrome, degenerative joint disease of the right hip, and degenerative joint disease of the right knee)  

The Veteran essentially argues that his service-connected disabilities have caused him to limp and use a walker, thus causing a strain on his ankles and left shoulder, respectively.  The Board acknowledges that numerous records reflect that he uses a cane; however, the most probative evidence does not support a finding that his use of a cane and/or his service-connected disabilities causes or aggravates his nonservice-connected left shoulder and/or ankles.

The clinical records are replete with the Veteran's complaints of pain of his joints.  For example, a February 1990 record reflects that the Veteran had psoriatic arthritis and was now having recurring problems in new joints.  It was noted that he complained of worsening psoriasis with decreased range of motion and pain.  A June 1990 record reflects pain in the left shoulder for seven months with no history of trauma.  The Veteran has reported bilateral shoulder pain noted in 2001 and 2002, and a complete left shoulder tear of the supraspinatus tendon in 2002.  A May 2003 VA record notes complaints of pain in both ankles.  An August 2005 VA examination report reflects left shoulder impingement with mild weakness of the supraspinatus tendon, and mild discomfort of bilateral ankles with mild degenerative joint disease. 

Clinical records reflect that the Veteran has been diagnosed with numerous disabilities, to include cervical stenosis, rheumatoid arthritis, psoriatic arthritis, mucinous degenerative changes of the left shoulder and chondrocalcinosis.

A January 2005 progress note from Dr. S. Agrawal reflects that the Veteran has both rheumatoid arthritis and osteoarthritis.  The assessment was that the Veteran had RA and significant degenerative arthritis of both shoulders and the left knee area.  It was noted that that the Veteran "has difficulty in improving these conditions and will continue to get worse as he gets older."

An August 2005 VA examination report reflects the opinion of the examiner that the Veteran's current left shoulder supraspinatus tendon tear is not related to, or aggravated by, his service-connected right shoulder disability, and that his bilateral ankle disability is not related to his bilateral knee disability.  The examiner also noted that there is no significant injuries to his ankles in service.   

A January 2006 specialty note from Dr. S. Agrawal reflects that the Veteran "suffers from rheumatoid arthritis, osteoarthritis and chondrocalcinosis" which renders him "permanently disabled."

May 2009 private records reflect that the Veteran has been diagnosed with cervical spondylosis with myelopathy, worsening cervical and left shoulder pain.  The Veteran was noted to have multilevel posterior disc osteophyte complexes which cause moderately severe central canal stenosis that is greatest at C3-C4 where there is focal myelomalacia or cord edema seen as T2 hyperintense signal on the right side of the cord.  He was also diagnosed with milder cord flattening on the left at C5-C6, cord compression at C3-C4, cord compression at C5-C6 with calcification of the posterior longitudinal ligament, and multilevel foraminal stenosis at left C5-C6.  

A September 2010 VA examination report reflects that the Veteran reported that he has been using a cane since the 1980 due to his knees and right hip.  A February 2011 VA examination report also reflects that he uses a cane.  He was noted to have arthritis in the knees and hip as well as rheumatoid arthritis. 

Private records reflect that the Veteran has severe multilevel DJD of the cervical spine, and cervical neuritis with pain and tingling paresthesias of the left upper limb.  He has been diagnosed with cervical neuritis of the C4-C5 and C5-C6 on the left (e.g. 2012 2013 PCP chronic care notes).  The Veteran is not in receipt of service connection for a cervical disability.

An October 2014 letter from Dr. Yeturu indicates that the Veteran's cervical spondylosis with myelopathy, polymyalgia rheumatica, and osteoarthritis of the left knee, result in ankle pain, unbalanced gait, instability of the knee, and the use of a cane bilaterally.  Dr. Yeturu failed to differentiate the Veteran's various disabilities and their effect(s) on the Veteran's body, and failed to provide any rationale.  Thus, his opinion has little, if any, probative value. 

With regard to the Veteran's gait, it has been described as both abnormal and normal at various times during the appeal period.  For example, he was noted to have an unsteady gait with positive Romberg and a gait which is wide-based (September 2003), a normal gait and ambulation with a cane (August 2007), slow stance and walking with a cane (January 2005), ambulate with straight cane without antalgic gait (June 2008), have a wide-based gait (March 2009), have "no gait problems" (February 2013), and have a normal gait (May 2013).  Regardless, as noted above, the Board acknowledges that he uses a cane.  (He has also been noted to be significantly visually impaired which require the use of assistance with walking.)

A March 2015 VA examination report reflects the opinion of the examiner that there was no evidence of any connection between the Veteran's service-connected disabilities and his left shoulder and ankle disabilities as there is "no clearly abnormal gait that could have placed undue strain" on the ankles or shoulder.  The examiner opined that it is less likely as not that the Veteran's disabilities are proximately due to, or the result of the Veteran's service-connected disability.  

An October 2015 VA record provides a probative opinion on possible aggravation of the Veteran's nonservice-connected disabilities by his service-connected disabilities.  The clinician, after review of the evidence, opined as follows:

It is not at least as likely as not that the Veteran's service-connected disabilities permanently aggravated his left shoulder, left ankle, and or right ankle beyond their natural progression.

Psoriatic arthritis occurs when the body's immune system begins to attack healthy cells and tissue.  The abnormal immune response causes inflammation in joints as well as overproduction of skin cells.  It's not entirely clear why the immune system turns on healthy tissue, but it seems likely that both genetic and environmental factors play a role.  Many people with psoriatic arthritis have a family history of either psoriasis or psoriatic arthritis.  Researchers have discovered certain genetic markers that appear to be associated with psoriatic arthritis.  Both psoriatic arthritis and psoriasis are chronic diseases that get worse over time, but you may have periods when your symptoms improve or go into remission alternating with times when symptoms become worse.  Since the veteran has psoriatic arthritis hips, knees and ankles, and since psoriatic arthritis is thought to be an autoimmune disease that has a genetic predisposition, it is not likely that the disease is due to or permanently aggravated by his service condition beyond their natural progression.  The natural progression of both psoriatic arthritis and psoriasis are chronic diseases that get worse over time, but you may have periods when your symptoms improve or go into remission alternating with times when symptoms become worse. 

Finally, the Board has considered the Veteran's testimony.  The Veteran testified at the September 2014 Board hearing that he has arthritis in both knees and both hips and that he has used a cane for 15 or 16 years.  He reported that his left knee is unstable and that due to his knees, he has put additional stress on his ankles.  He testified that his ankles have been bothering him for 10 to 12 years or longer.  He also acknowledged that he has been getting treatment from a rheumatologist for his ankles.  He testified that he has been using a cane in both hands for the past seven or eight years due to loss of his vision which requires use of a cane.  The Veteran testified that he was claiming that his disabilities are secondary to his service-connected disabilities; however, he also stated that he cannot recall injuring his ankles or left shoulder in service, but that "several times" he strained himself lifting heavy materials.   He also stated that a "couple" times in service, he had to wrap his ankles in the winter due to frostbite.

The Veteran's STRs are negative for complaints specific to the ankles and/or left shoulder.  Although his 1959 report of medical history for separation purposes reflects that he complained of lameness, the only other pertinent notation was that he had surgery in 1958; the Board that the surgery was for his left knee.  His March 1965 report of medical history reflects that he was in good health except for a "full knee bent" which had been operated on.  In this regard, the Board finds that the Veteran's in-service statement that he had bandaged his leg to straighten it refers to his knee, and not to an ankle.  Post-service treatment records are negative for symptoms or treatment for an ankle disability or a left shoulder disability until many years following service, as noted above.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

When considering the record as a whole, the Board finds that any statement as to an ankle or left shoulder injury in service is less than credible given the lack of STRs of such, the lack of complaint upon separation, the lack of findings of such a disability upon examination on separation, the lack of allegation of such an injury in the decades after separation from service, and the lack of a clinical diagnosis or complaints of such a disability until decades after separation from service.
 
In sum, the Veteran has service-connected disabilities which have not been shown by competent credible evidence to cause or aggravate his left shoulder and/or bilateral ankles.  His claim that his ankles and left shoulder disabilities are caused by, or aggravated by, his use of a cane and/or abnormal gait and/or unsteadiness has not been supported by the most probative competent credible evidence of record.  

While the Veteran is competent to state symptom such as pain and limitation of motion, he has not been shown to be competent to state an etiology for his claimed disabilities, especially in light of his cervical spine disability, his rheumatoid arthritis, and his chondrocalcinosis. 

The Board is sympathic to the Veteran's physical condition; however, the evidence is against a finding that he has a left shoulder and an ankle disability which warrants service connection.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disability, is denied.



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


